Title: To James Madison from James Brown, 23 December 1807
From: Brown, James
To: Madison, James



Sir,
New Orleans, December 23. 1807

I have the honor to request your acceptance of my resignation of the office of District Attorney of the United States for the Orleans District.
In adopting this measure which a variety of private considerations render indispensable, I should do real injustice to my feelings should I omit expressing gratitude for the confidence in my character evinced by the manner in which that office was conferred; and I should do equal wrong to my real sentiments were I not to declare that the present administration has merited and enjoyed my highest confidence.
It gives me singular pleasure to inform you that not a single criminal case is now depending in this District Court, and that at the January term I shall obtain judgments on the only two or three bonds for duties which are now in suit.  Until the end of that term I shall continue to attend to  United States which may render the attention of a District Attorney necessary; and shall, until a successor is qualified cheerfully advise the Collector in all cases where he may wish for legal advice.  With real respect and esteem I have the honor to be Sir Your Most Obt. Servant

James Brown


P. S.  As vessels are daily expected from England against which it may be necessary to file libels under the non importation Act, and as the name of a District Attorney seems essential in these cases, I could wish that my resignation should be considered as taking place on the 1st. of February next.


J. Brown

